 



Exhibit 10.5
Summary of Sprint Nextel Corporation’s 2007 Short-Term Incentive Plan
     The Sprint Nextel Corporation 2007 Short-Term Incentive Plan (the “2007 STI
Plan”) provides for a payment of incentive compensation to officers and other
eligible employees based on the achievement of specified objectives with respect
to the following performance metrics during 2007: adjusted OIBDA (operating
income plus depreciation, amortization and special items), weighted at 30%; a
measure of retention of our post-paid wireless subscribers, which we refer to as
post-paid churn, weighted at 30%; net service revenue, weighted at 20%; and one
or more financial or operational functional objectives that will be aligned with
each participant’s function, weighted at 20%.
     The award payments under the 2007 STI Plan will be determined based on our
2007 results using three variables: (1) the individual’s annual incentive target
opportunity, which is based on a percentage of the individual’s base salary;
(2) our performance compared with each of the above-referenced performance
objectives; and (3) relative weightings for the performance objectives. Each of
the performance objectives have a threshold, target and maximum level of payment
opportunity with the maximum payment opportunity equal to 120% of the
individual’s target opportunity for the functional objective and 200% of the
individual’s target opportunity for the corporate objectives, except for the
OIBDA measure, which has no maximum. The payout for Gary D. Forsee, our Chairman
and Chief Executive Officer, is capped at 200% of his target opportunity, per
his employment agreement. An eligible employee’s incentive target opportunity
will be multiplied by the weightings and the payout results for the performance
objectives to calculate a potential incentive award amount, which, under certain
circumstances and subject to certain limitations, may be adjusted based on
individual performance so that the employee receives a bonus payment of 0 to
120% of the potential incentive award amount. The determination of payments for
certain executive officers will be made so as to comply with Section 162(m) of
the Internal Revenue Code.
     Mr. Forsee’s employment agreement provides for a short-term target
incentive opportunity of not less than 170% of his base salary.
     The actual incentive amounts paid under the 2007 STI Plan will be based on
our actual results in 2007 in relation to the established performance
objectives, and these payments may be greater or less than the target amounts
that have been established.

